DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 7, 10-11, 13-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an assembly for power converting, comprising: a winding of the inductor coil is stacked above the electronic components and the two ends connect to the electronic components, and the winding is sufficiently large to fully occupy the assembly; wherein the magnetic mixture includes polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density, and wherein the magnetic mixture includes at least one type of soft magnetic material and a bonding material, and the magnetic core is a soft magnet, the soft magnet is selected from a group consisting of ferrite, molypermalloy powder, glassy alloy magnetic materials, Fe-Si-Al magnetic powder.
Claim 7 recites, inter alia, a power converter, comprising: an inductor coil that is stacked parallel to a surface of the circuit board and above all electronic components on the circuit board, wherein the inductor coil is sufficiently large to fully occupy the power converter; wherein the magnetic mixture includes polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density, wherein the inductor coil, the magnetic mixture and the magnetic core form an inductor, and wherein the 
Claim 15 recites, inter alia, an integrated inductor, comprising: an inductor coil including a plurality of turns that are winded and stacked on each other along an axis; the inductor coil is sufficiently large to fully occupy the integrated inductor, and wherein the magnetic mixture includes at least two types of soft magnetic particles that are of different sizes and a bonding material, wherein the soft magnetic particles include polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density, and wherein the magnetic core is a soft magnet, the soft magnet is selected from a group consisting of ferrite, molypermalloy powder, glassy alloy magnetic materials, Fe-Si-Al magnetic powder.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837